Citation Nr: 0900106	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-09 438	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The veteran had active military service from September 1977 
to September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in September 2006.  A transcript of the 
hearing is of record.

The case was remanded in February and October 2007 for 
additional development.

The veteran has submitted new evidence in the form of service 
medical records (SMRs) (which are duplicates of previously 
considered evidence), and statements of his in-service noise 
exposure, which relates to the issue on appeal.  The veteran 
specifically waived his right to have the RO consider this 
evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2008).  


FINDING OF FACT

The veteran has bilateral hearing loss that is as likely as 
not related to his military service.


CONCLUSION OF LAW

The veteran has bilateral hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has hearing loss as a result of 
in-service noise exposure.  He contends that as a radioman, 
he wore headsets with one ear being covered by the headset to 
listen to Morse Code, analog, tone packs, and other voice 
circuits.  He also contends that he had additional duties, 
which required him to train and fight fires in engine and 
boiler rooms, and around aircraft.  The veteran's SMRs do not 
contain any complaints of hearing loss.  The veteran's DD-214 
shows that his Navy enlisted classifications (NEC) were 
communication system technical control supervisor and 
intermediate radio operator.  

The veteran's SMRs include numerous audiological evaluations 
dated from September 1977 to August 1997.  His entrance 
audiological evaluation dated in September 1977 reported pure 
tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5

15
LEFT
10
5
0

10

A report of an audiological evaluation dated in April 1993 
contained a notation that the veteran was routinely exposed 
to hazardous noise.  

An SMR dated in October 1995 reveals that the veteran was not 
issued hearing protection even though there was a hearing 
conservation program in effect in the command.  This was due 
to insufficient supplies.  

An audiological evaluation dated June 11, 1997, revealed pure 
tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
15
30
LEFT
20
15
10
25
40
An audiological evaluation dated June 23, 1997, reported pure 
tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
20
LEFT
15
15
10
30
40

The veteran's discharge audiological evaluation on July 11, 
1997, reported pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
15
20
LEFT
20
15
5
10
25

An audiological evaluation dated July 23, 1997, reported pure 
tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
15
30
LEFT
20
15
5
25
40

An audiological evaluation dated August 22, 1997, reported 
pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
20
30
LEFT
15
10
0
20
40

An audiological evaluation dated August 25, 1997, reported 
pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
15
30
LEFT
20
10
0
15
25

The audiologist noted that there was no standard threshold 
shift compared to prior audiometric examinations.  

The veteran was afforded a VA audiometric examination in 
August 1998.  The veteran reported military noise exposure to 
ship engine noise.  The audiological evaluation reported pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
20
LEFT
5
5
0
0
40

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 94 percent in both ears.  The 
veteran was diagnosed with hearing within normal limits 
bilaterally.  

A private audiological evaluation dated in March 2003 
reported pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
30
LEFT
15
15
0
20
40

Speech audiometry revealed speech recognition of 68 percent 
in the right ear and 80 percent in the left ear in quiet, and 
64 percent in the right ear and 84 percent in the left ear in 
noise.  The veteran was diagnosed with a mild high frequency 
hearing loss in both ears.  

The veteran was afforded a VA audiometric examination in 
November 2003.  The audiologist reviewed the veteran's claims 
file.  The veteran reported that his hearing problems had a 
gradual onset since the 1980s.  The veteran reported military 
noise exposure to aircraft noise.  He reported wearing ear 
protection during active duty.  He also reported recreational 
noise exposure of power tools.  

The audiological evaluation reported pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
25
35
LEFT
20
15
10
25
40

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 94 percent in the right ear 
and 96 percent in the left ear.  The veteran was diagnosed 
with a mild sensorineural loss consistent with prior exams.  
The audiologist noted that review of records showed no loss 
present at discharge or on active duty.  

The veteran was afforded another VA audiometric examination 
in April 2007.  The veteran's claims file was reviewed.  The 
veteran reported military noise exposure as an intermediate 
radio operator, and aircraft noise.  He reported recreational 
noise exposure of occasional power tools.  

The audiological evaluation reported pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
44
LEFT
15
15
15
20
40

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 94 percent in both ears.  The 
veteran was diagnosed with a mild degree high frequency 
sensorineural hearing loss beginning at 4000 Hertz 
bilaterally.  The audiologist opined that the veteran's 
hearing loss was less likely as not (less than 50/50 
probability) caused by or a result of military related 
acoustic trauma.  The rationale was that the veteran's 
discharge examination showed auditory acuity within normal 
limits bilaterally for VA purposes.

Pursuant to the Board's October 2007 remand, the audiologist 
provided an addendum to the April 2007 examination dated in 
November 2007.  The audiologist confirmed his earlier opinion 
that the veteran's hearing loss was not caused by or a result 
of military related acoustic trauma.  He noted that the 
veteran's discharge examination documented normal hearing 
that did not meet the criteria for service connection, and 
that the August 25, 1997, examination again documented 
hearing that did not meet criteria for service connection.  
He also noted that the August 25, 1997, examination noted 
that there was no standard threshold shift relative to 
previous military auditory testing.  

In response to the question of why the veteran's SMRs showed 
varying auditory thresholds, the audiologist noted that it 
was difficult to answer.  He noted that it could be any 
number of factors including test-retest reliability or 
temporary threshold shifts.  He explained that permanent 
hearing loss due to acoustic trauma was not a progressive 
disability, and that it occurred at the time of the incident 
which caused it, and did not worsen over time if the noise 
source was removed.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

Here, there is medical evidence of a current bilateral 
hearing loss as defined by VA regulation.  The veteran has 
reported noise exposure during service.  However, a nexus 
between the veteran's hearing loss and acoustic trauma is 
needed before service connection may be granted.  The Board 
notes that medical treatises indicate that the cause of 
hearing loss is often the same as the cause of coexisting 
tinnitus.  See, e.g., Harrison's Principles of Internal 
Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  

With regards to the veteran's right ear, the veteran showed 
elevated thresholds, at 4000 Hertz, on four different 
occasions in service.  The Board notes that the service 
audiological evaluations dated June 11, 1997; July 23, 1997; 
August 22, 1997; and August 25, 1997, all showed a threshold 
of 30 at 4000 Hertz.  The Board notes that the thresholds for 
normal hearing are 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  See Hensley, 
supra at 157 (citing Schroeder et al. eds., Current Medical 
Diagnosis & Treatment, 1988, pages 110-111).  Therefore, the 
veteran's service audiological examinations show some degree 
of hearing loss, although not constituting a disability for 
VA purposes.  The Board notes that the October 1995 SMR 
showed that the veteran did not receive hearing protection 
due to insufficient supplies.  Because the veteran had noise 
exposure during service, is service connected for tinnitus, 
had a degree of hearing loss shown during service on several 
tests, and the April 2007 audiological examination showed 
hearing loss constituting a current disability for VA 
purposes, the Board finds that the veteran's right ear 
hearing loss is as likely as not related to his military 
service.  

The Board acknowledges the April 2007 VA audiologist's 
opinion to the contrary, but is more persuaded by the 
audiological evidence.  The audiologist appears to rely on a 
July 11, 1997, examination and does not account for the 
multiple other examination results showing the increased 
threshold.  The examiner does not explain the differences 
except to say that there was no shift from the July 11, 1997, 
results.  This is curious because the other test results not 
only differ distinctly from the separation examination, but 
are consistently different.  Giving the veteran the benefit 
of the doubt, the Board finds that the increased threshold at 
4000 Hertz consistently shown in service was indicative of 
the onset of hearing loss that later was shown to be impaired 
hearing as defined by VA.  (As noted above, the criteria of 
38 C.F.R. § 3.385 do not need to be met during military 
service.)

With regards to the veteran's left ear, his service 
audiological examinations beginning in June 1997 showed 
hearing loss at 4000 Hertz.  The Board notes that in the 
November 2007 addendum, the VA audiologist was unable to 
explain why the veteran's service audiological examinations 
showed varying thresholds.  The audiologist noted that there 
could be many reasons, but did not provide the exact reason 
for the varying thresholds.  For the same reasons that 
service connection is warranted for right ear hearing loss, 
service connection for the left ear is also warranted.  The 
Board concludes that the veteran's service audiological 
evaluations demonstrated a left ear hearing loss, which, like 
the right ear, ultimately resulted in currently shown 
impaired hearing.  Post-service audiological evaluations 
demonstrate that the veteran continued to experience loss of 
hearing acuity.  The Board notes that the veteran's hearing 
at 4000 Hertz has consistently been reported as 40 decibels 
since June 11, 1997, with the exception of two audiological 
examinations out of ten.  The veteran's left ear hearing loss 
is as likely as not related to his military service.

The Board therefore finds that there is support for the 
conclusion that the veteran's hearing loss is attributed to 
his period of active military service.  Consequently, on the 
basis of the above analysis, and after consideration of all 
of the evidence, the Board finds it is at least as likely as 
not that the veteran's bilateral hearing loss is attributable 
to his active military service.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra, at 57-58.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


